DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/163343 to Kimura et al. (Kimura hereinafter, copy and machine translation provided herewith) in view of US Patent 6,830,577 to Nash et al. (Nash).
Regarding claim 1, Kimura teaches  pump apparatus (Fig. 11) including a housing (12), a drive shaft (74), a first pump head (1A), a second pump head (1B), a first clutch assembly (78A) configured to selectively electromagnetically couple the first pump head to the drive shaft and a second clutch assembly (78B) to selectively electromagnetically couple the second pump head to the drive shaft.  Kimura does not explicitly teach stators and/or rotors of the clutches, however, one of ordinary skill in the art would plainly appreciate that such elements are included in a rotary clutch when interfacing with a stationary element such as the indicated pumps.  Kimura further does not teach peristaltic pumps.  Nash teaches another pumping system generally, and particularly teaches peristaltic pump heads (84, 90) therein for pumping fluid.  Accordingly, Kimura teaches a system which differs from the claimed invention only in the use of peristaltic pump heads.  Nash teaches that such pump heads are also known for the same purpose, namely pumping fluid.  Therefore, it would have been obvious to one of ordinary skill in the art to use a peristaltic pump head in the system of Kimura as the simple substitution of one known pump head for another for the same purpose of pumping fluid according to the known principles of construction and operation evinced by Kimura and Nash.  Finally, Kimura does not explicitly teach a motor.  However, Nash teaches the use of such (e.g. 70) to drive a rotating element.  Accordingly it would have been obvious at the time of filing to use a motor to drive the rotating drive shaft (74) of Kimura in order to convey power therethrough.
Regarding claim 2, Kimura teaches a control unit (28) for controlling the pumps and clutches.
Regarding claim 3, Kimura teaches motor program instructions for controlling rotation of the drive shaft and selectively coupling the first and second rotors during respective periods of engagement (see attached machine translation, last page, paragraph beginning “When adopting this configuration”).  Kimura does not explicitly teach a processor circuit and memory circuit, but the examiner takes Official Notice that these are well known elements of control units in the art of computing generally.  The examiner bases this assertion on the presence of such a circuit combination on his desk.  
Regarding claims 4 and 6-8, Kimura teaches that the respective periods of engagement need not be the same, and therefore may be different (same citation) in duration and timing.
Regarding claim 5, Kimura teaches that the respective periods of engagement are subject to determination by the controller, and as such may be repeatable.
Regarding claim 9, Kimura does not explicitly teach the use of bearings for coupling the pump heads to the rotatable drive shaft.  However, the examiner again takes Official Notice that the use of bearings to support a shaft between loads thereon, such as a drive shaft and a pump, is well known.  The examiner bases this assertion on the existence of USPC class 384 which is entirely devoted to such bearings and their applications.  Therefore, it would have been obvious to one of ordinary skill in the art to provide bearings as generally known to the first and second peristaltic pump heads of the combination.
Regarding claim 10, the electromagnetic clutches (78A and 78B) previously discussed constitute mechanical couplers.
Regarding claim 11, Nash teaches that each peristaltic pump head has three rollers at its outermost perimeter, i.e. in contact with the tube element. 
Regarding claim 12, Nash teaches that each peristaltic pump has a respective speed which may or may not be different.  As previously discussed, Kimura teaches that these pumps may be operated independently.  Furthermore, the examiner notes that for a given geometry of a peristaltic pump, flow rate is inherently closely correlated with the speed of the pump.
Regarding claim 13, as previously discussed, Kimura teaches a pump assembly which has a housing (12), a controller circuit (28), a drive shaft, and, per the combination, first and second peristaltic pump heads and clutches as claimed.  Kimura does not teach a biopsy sampling device. Nash teaches such a device (see Fig. 1), and teaches that it allows a user to treat a patient (col. 5, ln. 13-50 and col. 6, ln. 21-25).  Therefore, it would have been obvious to one of ordinary skill in the art to provide a biopsy device as taught by Nash to the pump of Kimura in order adapt it to use for treating a patient.
Regarding claim 14, Kimura teaches a motor program instructions for controlling rotation of the drive shaft and selectively coupling the first and second rotors during respective periods of engagement (see attached machine translation, last page, paragraph beginning “When adopting this configuration”).  Kimura does not explicitly teach a processor circuit and memory circuit, but the examiner takes Official Notice that these are well known elements of control units in the art of computing generally.  The examiner bases this assertion on the presence of such a circuit combination on his desk.
Regarding claim 15, Nash teaches a first fluid reservoir (92) to which the distal end of a conduit (88) is connected at a first port, a second fluid reservoir (82) to which the distal end of a second conduit (22, 86) is attached at a second port, wherein the first peristaltic pump is arranged to prevent flow in a distal direction (e.g. by being stopped).
Regarding claim 16, Nash teaches a cannula (32), a distal sampling end (58), a third port (68), a fourth port (46), a sampling basket (66) disposed between the distal sampling end and the third port (68), the fourth port disposed between the sampling end (58) and the sampling basket, and a first fluid in the first conduit (88) and a second fluid in the second conduit (86).  Nash further teaches that the first pump (90) pumps in a proximal direction (see Fig. 1) and the second in a distal direction.
Regarding claim 17, Nash teaches no valves on the first conduit, and that the pump is configured to begin pumping dry (by positive displacement peristaltic action).
Regarding claim 18, Nash teaches that each peristaltic pump head has three rollers at its outermost perimeter, i.e. in contact with the tube element. In particular, Nash teaches contact with the first and second conduits. 
Regarding claims 19 and 20, as previously discussed, Kimura teaches a pump assembly which has a housing (12), a controller circuit (28), a drive shaft, and, per the combination, first and second peristaltic pump heads and clutches as claimed.  Kimura further teaches a motor program instructions for controlling rotation of the drive shaft and selectively coupling the first and second rotors during respective periods of engagement (see attached machine translation, last page, paragraph beginning “When adopting this configuration”).  Kimura does not explicitly teach a processor circuit and memory circuit, but the examiner takes Official Notice that these are well known elements of control units in the art of computing generally.  The examiner bases this assertion on the presence of such a circuit combination on his desk.  Kimura does not teach a biopsy sampling device. Nash teaches such a device (see Fig. 1), and teaches that it allows a user to treat a patient (col. 5, ln. 13-50 and col. 6, ln. 21-25).  Therefore, it would have been obvious to one of ordinary skill in the art to provide a biopsy device as taught by Nash to the pump of Kimura in order adapt it to use for treating a patient.  Thus provided, Nash teaches a first fluid reservoir (92) to which the distal end of a conduit (88) is connected at a first port, a second fluid reservoir (82) to which the distal end of a second conduit (22, 86) is attached at a second port, wherein the first peristaltic pump is arranged to prevent flow in a distal direction (e.g. by being stopped).  Nash further teaches a cannula (32), a distal sampling end (58), a third port (68), a fourth port (46), a sampling basket (66) disposed between the distal sampling end and the third port (68), the fourth port disposed between the sampling end (58) and the sampling basket, and a first fluid in the first conduit (88) and a second fluid in the second conduit (86).  Nash further teaches that the first pump (90) pumps in a proximal direction (see Fig. 1) and the second in a distal direction.  Finally, Nash teaches that each peristaltic pump head has three rollers at its outermost perimeter, i.e. in contact with the tube element. In particular, Nash teaches contact with the first and second conduits.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890. The examiner can normally be reached Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        30 September 2022